Memorandum: Defendant *1824contends that he was denied effective assistance of appellate counsel because counsel failed to raise issues on direct appeal that would have resulted in reversal, specifically, in failing to argue that the warrantless search of defendant’s residence and property was unlawful and that trial counsel was ineffective in failing to seek a remedy for an alleged Rosario violation. Upon our review of the trial court proceedings, we conclude that the issues may have merit. Therefore, the order of October 10, 2008 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to perfect his appeal on or before March 1, 2010. Present— Hurlbutt, J.P, Centra, Peradotto, Green and Gorski, JJ.